PER CURIAM.
The petition for writ of mandamus is based upon the groundless allegation that the circuit court’s order denying extraordinary relief did not constitute a final, ap-pealable order dismissing the pending matter below. The petition for writ of mandamus is denied on the merits.
In light of petitioner’s extensive pro se activity before the court, we issued an order to show cause why sanctions should not be imposed against petitioner including, but not limited to, a prohibition on any further pro se filings. The response does not show good cause to prohibit sanctions. Because petitioner has abused the judicial process, petitioner is barred from future pro se filings in this court. The clerk of the court is directed not to accept any future filings from Glenn Spradley or by any party on his behalf unless the pleadings are filed by a member in good standing of The Florida Bar.
In any active case before the court in which Spradley is appearing pro se, he is directed to secure the appearance of counsel with 30 days, failing which any such case will be subject to dismissal.
WOLF, VAN NORTWICK, and ROWE, JJ., concur.